Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s amendment filed February 4, 2019 and the Patent Board Decision dated January 29, 2021 is acknowledged.

Response to Amendment
Claims 1, 3, 5, 6, 13, 16, 19, 21, 23, 24, 27, 28, 31, and 33 have been amended.  Claims 4, 14, 15, 22, 29, and 30 have been canceled.  
Claims 1-3, 5-13, 16-21, 23-28, and 31-33 are pending and have been allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a system, method, and product of preparing a tax return.  Nodes are identified of a tax return completion graph (logic tree).  A first node is analyzed and assigned a first property related to a tax topic.  The first property is mapped to a first natural language question by a natural language synthesis engine.  The question is communicated to a user.  Input is received from the user and the user input is analyzed to identify a characteristic that maps the first property to a related tax topic.  A query object is modified related to the tax topic by a runner interface and the completion graph is updated and analyzed to determine whether the updated tax return completion graph is complete.  A result of the updated tax return is mapped to a natural 
Based on prior art search results, the prior art deemed closest to the allowed claims is Patent No. US 8589262 to Wang.  Wang teaches using trees and analyzing nodes for income tax purposes.  They also teach mapping language to income tax documents and natural language processing.  However, Wang fails to teach or render obvious modifying and updating a tree (completion graph) and node. 
Based on prior art search results, the non-patent literature deemed closest to the allowed claims is Lewis et al. (Lewis et al., “A Clarification Algorithm for Spoken Language Dialogue Systems, 2005, AT&T Labs – Research, pp. 34-40).  Lewis et al. teaches natural language with taxes and trees.  However, Lewis et al. fails to teach or render obvious specific software including the query object creator for analyzing a first node, and a runner interface for modifying the query object related to the tax topic.   
Regarding 35 USC 101:  While the claims were found to be abstract (pg. 11 of Patent Board Decision (01/29/2021), the claims provide technical improvements (pp. 15) and therefore a practical application (pg. 17).
The Examiner incorporates by reference Applicant’s remarks filed February 4, 2019 as further reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least virtual agent with tax:
Pub. No.: US 20170316513 A1
Patent No.: US 9477588 B2

The following prior art teaches at least natural language synthesis with tax:
Pub. No.: US 20170316513 A1; US 20170316513 A1; US 20010032076 A1
Patent No.: US 8589262 B1; US 9736088 B1

The following prior art teaches at least tree or node with tax with map:
	Pub. No.: US 20170316513 A1; US 20150019566 A1; US 20080016040 A1

The following prior art teaches at least modify with taxes with tree or node:
Pub. No.: US 20170316513 A1
Patent No.: US 8108258 B1

The following prior art teaches at least query and answer and tax
Patent No.: US 9736088 B1
Pub. No.: US 20170316513 A1; US 20170310613 A1


Pub. No.: US 20170316513 A1; US 20060126620 A1

The following prior art teaches at least natural language with trees with nodes for knowledge discovery:
Pub. No.: US 20060167931 A1; US 20120136863 A1; US 20140279971 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693